Case 2:20-cv-00014-JPJ-PMS Document 79 Filed 09/22/21 Page 1 of 4 Pageid#: 515




                  UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                       Big Stone Gap Division

 MELINDA SCOTT,
                              Plaintiff,

 v.                                            Case No. 2:20-cv-00014-JPJ-PMS

 WISE COUNTY DEPARTMENT OF                     MAGISTRATE JUDGE
 SOCIAL SERVICES, et al.,                      PAMELA MEADE SARGEANT

                          Defendants.




                                    ORDER

      This matter is before the court on the following motions, all filed by the
 defendant Joshua Moon:


      1.    Motion To Require An Appeal Bond, (Docket Item No. 65);
      2.    Motion To Supplement The Record, (Docket Item No. 73); and
      3.    Motion To Take Judicial Notice, (Docket Item No. 74).


 Based on the arguments and representations contained in the motions, it is
 ORDERED as follows:


      1.    Motion To Supplement The Record, (Docket Item No. 73), is DENIED
            because the undersigned has not considered, and will not consider, any
            facts or legal arguments contained in the pro se plaintiff’s emails that
            have not been properly filed with the court on the court’s docket; and


                                           1
Case 2:20-cv-00014-JPJ-PMS Document 79 Filed 09/22/21 Page 2 of 4 Pageid#: 516




       2.    Motion To Take Judicial Notice, (Docket Item No. 74), is DENIED
             because the Court of Appeal decision at issue is not relevant to the
             Motion To Require An Appeal Bond.


       Regarding the Motion To Require An Appeal Bond, (Docket Item No. 65),
 being fully advised, having reviewed the briefs of the parties and the entire record
 herein, the court hereby GRANTS the Motion.


       The court certifies, pursuant to Fed. R. App. P. 24 (a)(3)(A), that the plaintiff’s
 appeal in this matter is not taken in good faith. As set forth in this court’s
 Memorandum and Order of August 30, 2021, (Docket Item No. 61):


              Melinda Scott, a frequent pro se litigant in this and other courts,
       filed this action in forma pauperis asserting two separate causes of
       action. … The second claim, a pendent state cause of action, is against
       defendant Joshua Moon and four John or Jane Doe defendants. … It is
       asserted that Moon is the owner of a website in which the John or Jane
       Doe defendants posted derogatory remarks about the plaintiff and that
       they and Moon “each are responsible for contributing to [a] malicious
       phone call made to Wise Co.[Department of Social Services] that
       resulted in a home visit to the Plaintiff’s house on June 22, 2020.” …
       The plaintiff alleges that as a result she “experienced extreme emotional
       distress including anger and rage.” …
              The plaintiff has sought to sue Moon twice before in this court.
       In the earlier pro se actions she also complained of alleged defamatory
       web postings for which she asserted Moon was responsible, causing her
       emotional distress. Scott v. Moon, No. 2:19CV00005, 2019 WL
       332415, at *3 (W.D. Va. Jan. 24, 2019) (dismissing action for failure
       to state a viable claim), aff’d, 773 F. App’x 138 (4th Cir.)
       (unpublished), cert. denied, 140 S. Ct. 478 (2019); Scott v. Carlson, No.
       2:18CV00047, 2018 WL 6537145, at *2–5 (W.D. Va. Dec. 12, 2018)
       (same), aff’d, 773 F. App’x 136 (4th Cir.) (unpublished), cert. denied,
       140 S. Ct. 400 (2019). …
              …
                                            2
Case 2:20-cv-00014-JPJ-PMS Document 79 Filed 09/22/21 Page 3 of 4 Pageid#: 517




               The plaintiff’s allegations do not meet the test of Virginia law
       [for a claim of intentional infliction of emotional distress]. Moreover,
       it is clear that she is speculating that Moon was involved in some way
       in the call to the local Department of Social Services. I will grant the
       Motion To Dismiss as to defendant Moon. Because the plaintiff’s
       allegations are wholly insufficient, I will also dismiss the claims against
       the John and Jane Does pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
       Particularly in light of the plaintiff’s repetitive meritless filings on this
       subject, I will dismiss the action with prejudice.


       As found by Judge Jones as set out above, the plaintiff, in the present case,
 largely repeats allegations that were raised in her previous cases against the same
 defendant. As set out above, plaintiff’s previous appeals have been rejected by both
 the Fourth Circuit and the U.S. Supreme Court, and there is no reason to believe her
 current appeal will be more successful than previous appeals on the same subject.
 Moreover, the plaintiff’s proposed appeal raises grounds that are unlikely to succeed
 as a matter of law. See Docket Item No. 68 at 11-14. Having never requested any
 motions hearing in this matter, Plaintiff cannot appeal on the basis that no motions
 hearings were held. Plaintiff was not entitled to an evidentiary hearing on a 12(b)(6)
 motion. Lastly, Plaintiff’s attempt to force recusal in this case is foreclosed by
 binding precedent. A judge need not recuse himself because of “unsupported,
 irrational, or highly tenuous speculation.” United States v. DeTemple, 162 F.3d 279,
 287 (4th Cir. 1998) (citations omitted).


       For the foregoing reasons, this court hereby certifies pursuant to Fed. R. App.
 P. 24(a)(3)(A) that the appeal is not taken in good faith. Pursuant to Fed. R. App. P.
 24(a)(4)(B), the Clerk shall send notice of this certification to the Fourth Circuit
 Court of Appeals, to counsel of record and to the plaintiff.



                                            3
Case 2:20-cv-00014-JPJ-PMS Document 79 Filed 09/22/21 Page 4 of 4 Pageid#: 518




      IT IS SO ORDERED this 22nd day of September, 2021.


                              /s/Pamela Meade Sargent
                              UNITED STATES MAGISTRATE JUDGE




                                      4
